***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                          IN RE RYDER M.*
                             (AC 44831)
                         Moll, Clark and Sheldon, Js.

                                   Syllabus

The respondent father appealed to this court from the judgment of the trial
    court terminating his parental rights with respect to his minor child, R,
    who previously had been adjudicated neglected and had been in a foster
    home since infancy. The father claimed, inter alia, that the trial court
    improperly determined that the Department of Children and Families,
    as required by statute (§ 17a-112 (j)), had made reasonable efforts to
    reunify him with R and that he had failed to achieve a sufficient degree
    of personal rehabilitation so as to adequately demonstrate reasonable
    parenting ability. Held:
1. The trial court properly determined from clear and convincing evidence
    that the department made reasonable efforts to reunite the respondent
    father with R: the court’s uncontested findings established that the
    department referred him to two different service providers for mental
    health and substance abuse issues but that both discharged him as a
    result of his noncompliance with their requirements, and that he elected
    to cease his individual counseling with another service provider, tested
    positive several times for marijuana use and had been arrested on drug
    charges; moreover, the department provided the father an opportunity
    to attend a fatherhood program and to visit with R, but he missed
    scheduled visits, struggled to engage with R and had his visitation sus-
    pended temporarily after he was observed to be under the influence of
    a substance during a supervised visit; furthermore, despite the father’s
    assertion that the department did not do everything reasonable that
    could have been done for him, even if he would have benefited from
    the additional actions he suggested to facilitate reunification with R,
    the department’s failure to do so would not defeat the court’s reasonable
    efforts determination.
2. The respondent father could not prevail on his claim that the trial court
    improperly determined that he failed to rehabilitate sufficiently: clear
    and convincing evidence in the record supported the trial court’s finding
    that the father failed to achieve a sufficient degree of personal rehabilita-
    tion as would encourage the belief that within a reasonable time, consid-
    ering R’s age and needs, he could assume a responsible position in R’s
    life, as there was evidence of the father’s resistance to following the
    guidelines for services that were set for him, he was never fully able
    to comply with the court-ordered specific steps he had been given to
    facilitate reunification with R, and he did not make sufficient progress
    for a long enough period of time to assume that he had adequately
    treated his mental health difficulties, was free of illegal drugs and able
    to address his past trauma; moreover, despite the father’s assertion that
    there was insufficient evidence to support the court’s determination
    that he failed to rehabilitate sufficiently, the court made clear that it
    recognized he had made progress toward rehabilitation but that his
    efforts were too little and too late, as he was twice observed to be under
    the influence of a substance during visits with R, his positive tests for
    marijuana use reflected that he had not maintained sobriety or learned
    strategies to manage his life, he continued to struggle with behavioral
    issues, and the apartment lease he secured after having been itinerant
    throughout most of the underlying proceedings had been executed only
    six weeks before trial.
3. The trial court’s determination that termination of the respondent father’s
    parental rights was in R’s best interest was legally sound and factually
    supported by the court’s findings and conclusions with respect to the
    factors prescribed in § 17a-112 (k), as well as the court’s conclusion
    regarding R’s need for permanency and stability: the department made
    reasonable efforts to provide timely services to the father and to reunite
    him with R, but he was not in a position to safely care for R within a
    reasonable time, R, who was more than three years old at the time of
    trial, had developed significant emotional ties to his foster family, and
  the father’s lack of progress toward mastering the essential requirements
  of parenthood and his own emotional stability left him unable to adjust
  his circumstances sufficiently to have R returned to him in the foresee-
  able future; moreover, notwithstanding the father’s assertion that termi-
  nation of his parental rights was not in R’s best interest, the court found
  that, although a bond may exist between the father and R, it did not
  undercut the court’s best interest determination in light of the myriad
  of other considerations the court took into account; furthermore, any
  continuing efforts the father made to advance his rehabilitation did not
  outweigh the other factors the court considered.
        Argued January 18—officially released April 20, 2022**

                          Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights as to
their minor child, brought to the Superior Court in the
judicial district of Middlesex, Child Protection Session
at Middletown, and tried to the court, Hon. Barbara
M. Quinn, judge trial referee; judgment terminating the
respondents parental rights, from which the respondent
father appealed to this court. Affirmed.
  David B. Rozwaski, assigned counsel, for the appel-
lant (respondent father).
  Jennifer C. Leavitt, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Evan M. O’Roark, assistant attorney general,
for the appellee (petitioner).
                          Opinion

   MOLL, J. The respondent father, Phillip M., appeals
from the judgment of the trial court rendered in favor
of the petitioner, the Commissioner of Children and
Families, terminating his parental rights as to his minor
son, Ryder M., on the ground that he failed to achieve
a sufficient degree of personal rehabilitation pursuant
to General Statutes § 17a-112 (j) (3) (B) (i).1 On appeal,
the respondent claims that the court improperly deter-
mined that (1) the Department of Children and Families
(department) made reasonable efforts to reunify him
with Ryder, (2) he failed to rehabilitate sufficiently, and
(3) termination of his parental rights was in Ryder’s
best interest. We affirm the judgment of the trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to our resolution of
this appeal. The respondent and Caroline E. began a
relationship in early 2017. Ryder was born in early 2018.
On March 18, 2018, the respondent was arrested for
various motor vehicle violations and use of drug para-
phernalia. At that time, Ryder was in the respondent’s
primary care. A few days later, the department received
a report from one of the respondent’s brothers and that
brother’s girlfriend that they had Ryder, then five weeks
old, in their care, that they had no supplies with which
to care for him, and that they did not know how long
they could care for him. The respondent’s brother also
explained that the respondent was unable at that time
to care for Ryder.
   On March 23, 2018, the petitioner applied for and
secured an order of temporary custody, which was sus-
tained on March 27, 2018. Ryder was then placed in a
nonrelative foster home. On May 23, 2018, Ryder was
adjudicated neglected by the court, Doherty, J., and
was committed to the care and custody of the petitioner.
The court also ordered specific steps for the respondent
to take to facilitate his reunification with Ryder.
   On November 15, 2019, the petitioner filed a motion
to review and approve a permanency plan of termina-
tion of parental rights and adoption in the interest of
Ryder. On December 11, 2019, following a hearing, the
court granted the motion. On February 6, 2020, the
petitioner filed a petition to terminate the parental
rights of the respondent with respect to Ryder (peti-
tion).2 In the petition, the petitioner alleged, as the
ground for termination, that Ryder had been found in
a prior proceeding to have been neglected, abused, or
uncared for and the respondent had failed to achieve
such a degree of personal rehabilitation as would
encourage the belief that within a reasonable time, con-
sidering the age and needs of Ryder, he could assume
a responsible position in Ryder’s life. See General Stat-
utes § 17a-112 (j) (3) (B) (i).
  A trial on the petition occurred on April 12, April 13,
and May 4, 2021. The respondent appeared and was
represented by counsel. Numerous witnesses testified,
including the respondent, and several exhibits were
admitted into the record.
  On May 14, 2021, the court, Hon. Barbara M. Quinn,
judge trial referee, issued a memorandum of decision
terminating the parental rights of the respondent. The
court determined, by clear and convincing evidence,
that Ryder had been adjudicated neglected on May 23,
2018, and that the respondent had failed to rehabilitate
sufficiently to satisfy the requirements of § 17a-112 (j)
(3) (B) (i). The court also determined that the depart-
ment had made reasonable efforts to locate the respon-
dent and to reunify him with Ryder.
   The court made the following relevant findings con-
cerning Ryder. ‘‘Ryder has been in his present foster
home since he was an infant. He has thrived there and
is bonded to his foster family, which includes one of
[the respondent’s] younger brothers who was adopted
by this family. . . . [At the time of trial] Ryder [was]
a few months older than three. He is an engaging, happy
child and enjoys playing with his cars, watching car-
toons and playing outside. He attends day care and
preschool, and there are no developmental concerns
about Ryder. He is learning and socializing in age appro-
priate ways. He is medically up to date and doing well.’’
   In addition, the court made the following relevant
findings regarding the respondent. ‘‘[The respondent]
is one of seven children born to his parents. He has three
older sisters and three younger brothers. His parents,
he reported, were both alcoholics, and there were many
incidences of domestic violence between them in the
home. He and his siblings were also involved with [the
department] in their younger years. They were removed
from their parents three separate times; once, for the
first time, when [the respondent] was fifteen [years
old] and twice more when he was sixteen years old. It
appears that [the respondent’s] parents were not suc-
cessful in having all their children returned to their
care . . . .
   ‘‘[The respondent] . . . was never adopted and con-
tinued to make his way as best he was able outside of
[the department’s] care. He was a special education
student and did not graduate from high school. None-
theless, to his credit, he has subsequently earned his
general equivalency diploma (GED). While not identi-
fied in the [department’s] record as such, his back-
ground and experiences in his family of origin would
be expected to have caused him to experience trauma
from the chaos and domestic violence he observed. He
reported to one of his therapists that he was aware his
childhood had impacted his own parenting skills and
the choices he has made as an adult. His various mental
health diagnoses . . . also support the court’s conclu-
sion.
   ‘‘[The respondent] has limited family support, mostly
from his father, with whom he is close and with whom
he has resided from time to time. Nonetheless, due to
their [department] history, neither his mother nor his
father are potential resources for him so that Ryder
could have been placed with them after he was removed
from his parents’ care in 2018.
   ‘‘As an adult, [the respondent] has had a sporadic work
history, primarily employed in landscaping on a sea-
sonal basis and often being paid in unofficial ways. He
has been homeless or itinerant and [was] not able to
be located at times in the early months after Ryder’s
removal. More recently, since late 2019, [the respondent]
has been employed by a landscaping and contracting
business with a more official standing and payroll history.
Unfortunately, his employment in landscaping means
he has been unemployed during the winter months on
a regular basis and secured unemployment compensa-
tion. To combat this difficulty, over this past winter,
[the respondent] took as his primary job a position at
Cumberland Farms and only works part-time in land-
scaping. As yet, [the respondent] has not provided [the
department] a wage stub to demonstrate his legal employ-
ment, as required by the specific steps issued for him.
   ‘‘His current landscaping employer testified that [the
respondent] is a good worker with considerable skills.
His employer stated that he has tried to accommodate
his visits with Ryder and to assist him in his attendance
at other required services. [The respondent] does not
have his own transportation and often secures rides
from others or walks to where he needs to be. His
employers have at times provided him with that assis-
tance.’’ (Footnote omitted.)
   The court further found that, in addition to the stan-
dard provisions of the specific steps, the respondent
was directed to meet detailed, well-tailored goals relat-
ing to substance abuse treatment, mental health treat-
ment, and parenting. The court explained, by way of
summary, that ‘‘[t]he testimony at trial reviewed [the
respondent’s] lengthy involvement with many service
providers, the rejection of most of the providers to
which [the department] had referred him and his choice
of his own selected providers. His conduct demon-
strated his significant need and insistence on control-
ling the services he accepted. He rejected those services
which required strict supervised, random drug testing
and focused individual counseling during which he and
his therapist would have worked together to address
his past trauma and mental health. His insistence on
selecting his own services which did not comply with
the [department’s] directives of what was needed for
him ultimately led to his failure to make any meaningful
progress on the very detailed goals for rehabilitation
set by the court for reunification with [Ryder]. Despite
his belief that he has complied with such services and
the great efforts he has made to attend and comply, he
himself sadly sabotaged those efforts.’’
   With respect to substance abuse and mental health
treatment, the court found the following facts. At the start
of the neglect proceedings, the department specifically
referred the respondent for substance abuse assessment
and treatment. It became known, and the respondent
admitted at trial, that he had regularly used heroin in the
past. Initially, he was referred to the McCall Foundation
for combined substance abuse assessment and treatment
(which included weekly urine screens), mental health
services, and medication management. The respondent
was not compliant with the program and was discharged
in June, 2018. The respondent then was referred to a
second provider, MCCA of Torrington,3 but he did not
comply with the requirements of the program, refused to
submit to random urine screens, and was discharged for
noncompliance in November, 2018. The department again
referred the respondent to MCCA of Torrington, but he
did not return there.
   In January, 2019, the department referred the respon-
dent to the Apt Foundation for treatment, after which,
by his own choice, services were transferred to the Root
Center4 in February, 2019. He underwent a mental health
evaluation, which diagnosed him with post-traumatic
stress disorder and anxiety. He was prescribed medication
to treat his anxiety. Upon successfully completing an
intensive outpatient program, the respondent met with a
clinician for weekly counseling.
   Although services were provided to the respondent by
the Root Center for the first few months in the manner that
the department had directed, ‘‘soon, by his own choice
and the program’s needs, the services stopped providing
the oversight and the mental health services required for
him to rehabilitate.’’ Initially, the Root Center provided
weekly urine screens. In February, 2019, the respondent
had five positive urine screens for marijuana. By April,
2019, the urine screens were provided every four to eight
weeks in a manner that was predictable, in that ‘‘they
only occurred when [the respondent] returned for his
medications, clearly a time known to and chosen by him
and the program,’’ and unsupervised. The court continued:
‘‘The Root Center’s failure to provide supervised, truly
random drug screens had its negative consequences for
[the respondent’s] rehabilitation. In September of 2019,
[the respondent] was arrested for possession of drug para-
phernalia and marijuana. When [he] next spoke with [a
department] social worker, he admitted to the facts of
the arrest. While he complained that [the department]
could have secured more frequent drug testing by pay-
ment to the Root Center, [which] had only limited funding
for such screens, such payment would not have secured
their actual randomness or their supervision by the Root
Center. [The department] never followed up on the pay-
ment request.’’
  The respondent tested positive for marijuana in 2018,
2019, and 2020, with the most recent positive test coming
on December 20, 2020. As the court observed, the respon-
dent’s marijuana use, ‘‘when it has been discovered,
reveals that [he] has not yet managed to maintain his
sobriety or learned strategies to manage his life as the
specific steps require. His obligation, among others, was
to learn alternative strategies to cope with the stresses
of his life.’’
   At the time he began receiving services at the Root
Center, the respondent was taking Suboxone for his opiate
dependence. At some point, ‘‘[the respondent] self-deter-
mined to stop his Suboxone use to stem his cravings for
opiates. He then began methadone maintenance in 2019
with the Root Center and had further meetings with the
condition that mental health treatment tapered off. That
opiate use has presented a problem to him in his life
became apparent as well during his own testimony about
his methadone treatment by the substance abuse center.
Over time, the Root Center had reduced his dosage to
five [milligrams] daily. He testified that this level of sup-
port made him feel so sore and achy and unwell that he
requested a significant increase in his dosage back to
forty-eight [milligrams] a day, a dosage he continues to
receive.’’
  Additionally, the individual counseling that the respon-
dent was receiving ceased at his request following a
recommendation that he seek approval for and obtain
a medical marijuana card, which he took no steps to
acquire. The only mental health treatment that remained
ongoing in 2019 was ‘‘the medication management regi-
men, palliative measures to keep him functioning.’’ The
court determined that, ‘‘[s]uch medication, however,
cannot substitute for individual counseling to assist him
in learning coping skills and help him to understand
his past significant trauma and develop the necessary
coping skills.’’
   In September, 2020, the department made two final
attempts to refer the respondent to more appropriate
programs with consistent oversight regarding sub-
stance abuse and individual mental health treatment.
First, the department referred the respondent to Stokes
Counseling, which he refused, claiming that the Root
Center provided him with sufficient services. There-
after, the department referred the respondent to the
Watkins Network. On October 2, 2020, at an intake
session, the respondent refused to submit to a drug
screen, ranted and raved at the staff, and abruptly left,
never to return. The court inferred from the respon-
dent’s refusal that a drug screen would have revealed
illegal drug use. The court also found that his behavior
‘‘further demonstrated that he was unable to keep his
conduct under control and to cooperate with his service
providers, as required by the specific steps. Whatever
he may have learned during [certain] domestic violence
sessions mandated by the court in 2018 had not enabled
him to more permanently control his temper and
develop coping skills to manage his stress. In his own
testimony, he also admitted to having a temper, which
he found difficult to control at times. His conduct is
further evidence of his significant need for individual
mental health treatment to deal with his past history
of trauma and ability to manage himself.’’ In the months
leading up to trial, the respondent began regularly
attending group treatment at the Root Center to address
his mental health; initially, however, his attendance at
group treatment was sporadic as a result of a conflict
that he had with another participant.
   With respect to the parenting component of the
respondent’s rehabilitation obligations, the court made
the following relevant findings. Although the respon-
dent successfully completed a fatherhood program and
had regular weekly visits with Ryder (which were pro-
vided physically and, after the COVID-19 pandemic
began, virtually), it was apparent in those visits that he
had not yet fully learned the required parenting skills.
He did not regularly bring food or toys for Ryder or
projects to undertake with Ryder. Often unable to
engage Ryder, the respondent did not comprehend the
effect of his mental health difficulties on Ryder and on
his ability to engage with Ryder. Ryder’s foster mother
offered for the respondent to have in-person visits with
Ryder in her home, but after a few visits, the offer was
withdrawn as a result of the respondent being belliger-
ent. In addition, the respondent missed visits from time
to time. With respect to missed virtual visits, the respon-
dent accused the department of ‘‘sabotaging his virtual
visits’’ and offered a variety of excuses; however, the
court found the respondent’s excuses ‘‘not fully credi-
ble’’ and ‘‘to be part of his excuse-prone behavior.’’
  Further, there were two visits with Ryder during which
the respondent was observed to be under the influence
of some substance. The first occasion occurred during
a supervised visit in 2018, and the respondent did not
refute the claim when confronted by the department
about his apparent drug use on that day. The respon-
dent’s visits were suspended for a period of time follow-
ing that incident. The second occasion occurred in 2020
during a virtual visit. A department case aide reported
that the respondent was unkempt and had pinpoint
pupils, slurred speech, and a lack of energy. Subsequent
to that visit, the respondent missed two visits in July,
2020, and five more visits between the end of August
and early October, 2020. The court determined that the
respondent’s ‘‘drug use on these occasions . . . impact[ed]
[Ryder] and, while he was often able to remain sober,
there were times when he could not accomplish this
important task.’’
  Finally, with regard to the general requirements of
the specific steps, the court focused on two areas where
the respondent failed to comply, namely, the require-
ments (1) to maintain adequate housing and to keep
the department informed of his whereabouts, and (2)
to cooperate with service providers. The court found
that, throughout most of the underlying proceedings,
the respondent was unable to maintain adequate hous-
ing, which would have included ‘‘a living arrangement
suitable for a child.’’ (Internal quotation marks omitted.)
The respondent was itinerant for much of that time,
and there were many occasions when the department
did not know where he was residing, ‘‘as he was quite
secretive about the personal aspects of his life and
also resided with his father for months at a time.’’ The
residence of the respondent’s father was not deemed
adequate housing because of the father’s child protec-
tion history. The court further found that, six weeks
before trial, the respondent had signed a lease for his
own apartment, where he was residing at the time of
trial. Although commending the respondent for secur-
ing his own housing, the court deemed his efforts to be
‘‘too little [and] too late.’’ Additionally, the respondent
failed to notify the department of the lease, such that
the department was unable to inspect the apartment to
determine whether it was suitable and adequate hous-
ing.
   With respect to cooperating with service providers,
the court found that the respondent’s cooperation was
‘‘very low, as he blames [the department] for everything
that has befallen him, including the enormous demands
on his time to attend required services. It is certainly
a daunting task to undertake all that is required of him,
and he has made great efforts . . . but only on the
terms he dictates. He has refused to undertake the hard
personal work that is required for ongoing personal
change and growth. His frustration and belligerence to
[department] staff and service providers demonstrate
his failure to master several important life tasks. He
has been unable to admit fully and take responsibility
for his own role in losing custody of [Ryder]. He has
been unable to curb his frustration and anger. He has
been unable to acknowledge his own past deficits,
which prevent him from properly parenting [Ryder] and
making the necessary personal changes to demonstrate
some significant rehabilitation. Projecting his own defi-
cits on others does not help achieve the required under-
standing, nor can it lead to meaningful change.’’
   In light of the foregoing findings, the court deter-
mined that there was clear and convincing evidence
that (1) the department made reasonable efforts to
reunify the respondent with Ryder, and (2) the respon-
dent failed to rehabilitate sufficiently.5 The court then
determined that terminating the respondent’s parental
rights was in Ryder’s best interest. Accordingly, the
court rendered judgment terminating the parental rights
of the respondent and appointing the petitioner as
Ryder’s statutory parent. This appeal followed.6 Addi-
tional facts and procedural history will be set forth as
necessary.
   Before turning to the respondent’s claims, we set
forth the following relevant legal principles. ‘‘Proceed-
ings to terminate parental rights are governed by § 17a-
112. . . . Under [that provision], a hearing on a petition
to terminate parental rights consists of two phases: the
adjudicatory phase and the dispositional phase. During
the adjudicatory phase, the trial court must determine
whether one or more of the . . . grounds for termina-
tion of parental rights set forth in § 17a-112 [(j) (3)]
exists by clear and convincing evidence. The [peti-
tioner] . . . in petitioning to terminate those rights,
must allege and prove one or more of the statutory
grounds. . . . Subdivision (3) of § 17a-112 (j) carefully
sets out . . . [the] situations that, in the judgment of
the legislature, constitute countervailing interests suffi-
ciently powerful to justify the termination of parental
rights in the absence of consent. . . . Because a
respondent’s fundamental right to parent his or her
child is at stake, [t]he statutory criteria must be strictly
complied with before termination can be accomplished
and adoption proceedings begun.’’ (Internal quotation
marks omitted.) In re Tresin J., 334 Conn. 314, 322–23,
222 A.3d 83 (2019).
   Section 17a-112 (j) provides in relevant part: ‘‘The
Superior Court, upon notice and hearing as provided
in sections 45a-716 and 45a-717, may grant a petition
filed pursuant to this section if it finds by clear and
convincing evidence that (1) the Department of Chil-
dren and Families has made reasonable efforts to locate
the parent and to reunify the child with the parent in
accordance with subsection (a) of section 17a-111b,
unless the court finds in this proceeding that the parent
is unable or unwilling to benefit from reunification
efforts, except that such finding is not required if the
court has determined at a hearing pursuant to section
17a-111b, or determines at trial on the petition, that
such efforts are not required, (2) termination is in the
best interest of the child, and (3) . . . (B) the child (i)
has been found by the Superior Court or the Probate
Court to have been neglected, abused or uncared for
in a prior proceeding, or (ii) is found to be neglected,
abused or uncared for and has been in the custody of
the [Commissioner of Children and Families] for at least
fifteen months and the parent of such child has been
provided specific steps to take to facilitate the return
of the child to the parent pursuant to section 46b-129
and has failed to achieve such degree of personal reha-
bilitation as would encourage the belief that within a
reasonable time, considering the age and needs of the
child, such parent could assume a responsible position
in the life of the child . . . .’’
                             I
  The respondent first claims that the trial court
improperly determined that the department made rea-
sonable efforts to reunify him with Ryder. We disagree.7
   The following legal principles and standard of review
are relevant to our resolution of this claim. ‘‘Section
17a-112 (j) (1) requires that before terminating parental
rights, the court must find by clear and convincing evi-
dence that the department has made reasonable efforts
to locate the parent and to reunify the child with the
parent, unless the court finds in this proceeding that
the parent is unable or unwilling to benefit from reunifi-
cation efforts provided such finding is not required if
the court has determined at a hearing . . . that such
efforts are not appropriate . . . . Thus, the depart-
ment may meet its burden concerning reunification in
one of three ways: (1) by showing that it made such
efforts, (2) by showing that the parent was unable or
unwilling to benefit from reunification efforts or (3) by
a previous judicial determination that such efforts were
not appropriate.’’ (Internal quotation marks omitted.)
In re Corey C., 198 Conn. App. 41, 58, 232 A.3d 1237,
cert. denied, 335 Conn. 930, 236 A.3d 217 (2020). ‘‘[I]n
determining whether the department has made reason-
able efforts to reunify a parent and a child . . . the
court is required in the adjudicatory phase to make its
assessment on the basis of events preceding the date
on which the termination petition was filed. . . . This
court has consistently held that the court, [w]hen mak-
ing its reasonable efforts determination . . . is limited
to considering only those facts preceding the filing of
the termination petition or the most recent amendment
to the petition . . . .’’ (Emphasis omitted; internal quo-
tation marks omitted.) In re Cameron W., 194 Conn.
App. 633, 660, 221 A.3d 885 (2019), cert. denied, 334
Conn. 918, 222 A.3d 103 (2020).
   Our review of the court’s reasonable efforts determi-
nation is subject to the evidentiary sufficiency standard
of review. See In re Corey C., supra, 198 Conn. App.
59. Under this standard, the inquiry is ‘‘whether the trial
court could have reasonably concluded, upon the facts
established and the reasonable inferences drawn there-
from, that the cumulative effect of the evidence was
sufficient to justify its [ultimate conclusion]. . . .
When applying this standard, we construe the evidence
in a manner most favorable to sustaining the judgment
of the trial court.’’ (Internal quotation marks omitted.)
Id., 67. The court’s subordinate findings made in support
of its reasonable efforts determination are reviewed for
clear error. Id.
  In light of its detailed findings in its decision, which
we summarized previously in this opinion, the court
determined from clear and convincing evidence that
the department had made reasonable efforts to reunify
the respondent with Ryder. As the court found, ‘‘[the
respondent] demonstrated substance abuse difficulties,
lack of parenting skills and past trauma, which required
mental health treatment. There is no question that refer-
rals were made to services reasonably tailored to
address those problems and needs to be able for him
to be reunified with Ryder.’’
   The respondent does not contest the court’s subordi-
nate findings made in support of its reasonable efforts
determination; rather, he claims that ‘‘not everything
reasonable that could have been done was offered to
[him],’’ maintaining that the department failed (1) to
work with his therapist at the Root Center to address
its issues and concerns about his behavior and (2) to
‘‘follow up with the [respondent] regarding assuring that
he was engaged with proper services’’ by, for example,
seeking a court-ordered evaluation.8 We are not per-
suaded.
   ‘‘[Section 17a-112] imposes on the department the
duty, inter alia, to make reasonable efforts to reunite
the child or children with the parents. The word reason-
able is the linchpin on which the department’s efforts
in a particular set of circumstances are to be adjudged,
using the clear and convincing standard of proof. Nei-
ther the word reasonable nor the word efforts is, how-
ever, defined by our legislature or by the federal act
from which the requirement was drawn.’’ (Internal quo-
tation marks omitted.) In re Corey C., supra, 198 Conn.
App. 59. ‘‘[R]easonableness is an objective standard
. . . and whether reasonable efforts have been proven
depends on the careful consideration of the circum-
stances of each individual case. . . . [R]easonable
efforts means doing everything reasonable, not every-
thing possible.’’ (Citation omitted; internal quotation
marks omitted.) In re Unique R., 170 Conn. App. 833,
855, 156 A.3d 1 (2017). ‘‘[O]ur courts are instructed
to look to the totality of the facts and circumstances
presented in each individual case in deciding whether
reasonable efforts have been made.’’ (Internal quotation
marks omitted.) In re Corey C., supra, 65.
   The court’s uncontested findings establish that the
department took various steps to facilitate the respon-
dent’s reunification with Ryder before the petitioner
sought to terminate the respondent’s parental rights. In
2018, the department referred the respondent to two
different providers offering mental health and sub-
stance abuse services, but he was discharged from both
as a result of his noncompliance. Once engaged with the
Root Center in February, 2019, the respondent received
access to mental health and substance abuse services;
however, he elected to cease his individual counseling
and continued to struggle with substance abuse, as evi-
denced by several positive marijuana tests and his
admission to the facts of his arrest in September, 2019,
for possession of drug paraphernalia and marijuana.9
In addition, the respondent was provided an opportu-
nity to attend a fatherhood program and to have visita-
tion with Ryder; however, he often struggled to engage
with Ryder, missed scheduled visits, and had his visita-
tion suspended temporarily after having been observed
to be under the influence of a substance during a super-
vised visit in 2018.
   Put simply, the court’s uncontested cumulative find-
ings amply support its reasonable efforts determination.
Thus, even if the respondent would have benefited from
the department’s taking the additional actions he sug-
gested to facilitate his reunification with Ryder, the
department’s failure to do so would not defeat the
court’s reasonable efforts determination. See In re Mel-
ody L., 290 Conn. 131, 147, 962 A.2d 81 (2009) (assuming
evidence existed that respondent would have benefited
from additional family therapy, such evidence would
not undermine court’s reasonable efforts determina-
tion), overruled in part on other grounds by State v.
Elson, 311 Conn. 726, 91 A.3d 862 (2014); In re Christo-
pher L., 135 Conn. App. 232, 243, 41 A.3d 664 (2012)
(assuming evidence existed that respondent would have
benefited from additional services addressing respon-
dent’s trauma issues, such evidence would not under-
mine court’s reasonable efforts determination).
  In sum, we reject the respondent’s claim that the
court improperly determined that the department made
reasonable efforts to reunify him with Ryder.
                            II
  The respondent next claims that the trial court
improperly determined that he had failed to rehabilitate
sufficiently. We are not persuaded.
   We begin by setting forth the following relevant legal
principles and standard of review. ‘‘Pursuant to § 17a-
112, [t]he trial court is required . . . to analyze the
[parent’s] rehabilitative status as it relates to the needs
of the particular child, and further . . . such rehabilita-
tion must be foreseeable within a reasonable time. . . .
Rehabilitate means to restore [a parent] to a useful and
constructive place in society through social rehabilita-
tion. . . . The statute does not require [a parent] to
prove precisely when [he or she] will be able to assume
a responsible position in [his or her] child’s life. Nor
does it require [him or her] to prove that [he or she]
will be able to assume full responsibility for [his or her]
child, unaided by available support systems. It requires
the court to find, by clear and convincing evidence, that
the level of rehabilitation [he or she] has achieved, if
any, falls short of that which would reasonably encour-
age a belief that at some future date [he or she] can
assume a responsible position in [his or her] child’s life.
. . . In addition, [i]n determining whether a parent has
achieved sufficient personal rehabilitation, a court may
consider whether the parent has corrected the factors
that led to the initial commitment, regardless of whether
those factors were included in specific expectations
ordered by the court or imposed by the department.
. . .
   ‘‘When a child is taken into the [petitioner’s] custody,
a trial court must issue specific steps to a parent as
to what should be done to facilitate reunification and
prevent termination of parental rights. . . . Specific
steps provide notice and guidance to a parent as to what
should be done to facilitate reunification and prevent
termination of [parental] rights. Their completion or
noncompletion, however, does not guarantee any out-
come. A parent may complete all of the specific steps
and still be found to have failed to rehabilitate. . . .
Conversely, a parent could fall somewhat short in com-
pleting the ordered steps, but still be found to have
achieved sufficient progress so as to preclude a termina-
tion of his or her rights based on a failure to rehabilitate.
. . . [I]n assessing rehabilitation, the critical issue is
not whether the parent has improved [his or her] ability
to manage [his or her] own life, but rather whether [he
or she] has gained the ability to care for the particular
needs of the child at issue.’’ (Internal quotation marks
omitted.) In re Omar I., 197 Conn. App. 499, 578–79,
231 A.3d 1196, cert. denied, 335 Conn. 924, 233 A.3d
1091, cert. denied sub nom. Ammar I. v. Connecticut,
     U.S.      , 141 S. Ct. 956, 208 L. Ed. 2d 494 (2020).
The court’s determination that the respondent failed
to rehabilitate sufficiently is subject to the evidentiary
sufficiency standard of review, and we will not disturb
the court’s subordinate findings vis--vis that determina-
tion unless they are clearly erroneous. Id., 579–80; see
also part I of this opinion.
   In determining that the respondent failed to rehabili-
tate sufficiently, the court found that the respondent
had ‘‘consistently made considerable effort, [which is]
to be applauded. But such effort as was made was
always undermined by dictating his own terms as to
what was needed. He did not recognize that he was not
in a good position to independently determine those
needs. [The respondent], the court finds from the clear
and convincing evidence, has not been able to rehabili-
tate adequately to demonstrate reasonable parenting
ability. He has not been able to demonstrate, given his
resistance to following the guidelines for services set for
him, that he could do so in the reasonable foreseeable
future, given the age of [Ryder] and the time [Ryder]
has already spent in care, almost his entire young life.
The clear and convincing evidence, the court concludes,
permits of no other conclusion.’’ Additionally, the court
found that ‘‘[the respondent] has never been fully able
to comply with the steps ordered for him. The clear
and convincing evidence demonstrates that he has not
made sufficient progress for a long enough period of
time to assume he is stable, has adequately treated his
mental health difficulties, including through medica-
tion, and is free of illegal drugs and has a safety plan
prepared in case of any expected relapse. He has not
been able to address his past trauma or learned strate-
gies to cope with it and the stresses it causes in his
life. The evidence demonstrates that this was so both
on the adjudicatory date in 2020 and in the year that
has elapsed since that time. While some evidence of
changes in [the respondent’s] behavior and outlook was
shown, it was unfortunately too little and too late for
him to assume Ryder’s care. [The respondent] is still
not in a position for the court to conclude, from the
clear and convincing evidence, that he could reasonably
be safely able to care for [Ryder], now or in the near
future, given Ryder’s need for stability and perma-
nency.’’
  The respondent maintains that there was insufficient
evidence to support the court’s determination that he
had failed to rehabilitate sufficiently. To support that
argument, he relies on evidence in the record reflecting
that he (1) completed domestic violence and parenting
programs, (2) had executed a lease for an apartment
shortly before trial, (3) was working two separate jobs,
and (4) was continuing to benefit from services that he
was receiving at the Root Center. He also cites evidence
indicating that he had productive visits with Ryder, who
showed him affection during visitation.
   The court’s decision makes clear that the court recog-
nized that the respondent had made some progress
toward rehabilitation; however, the court deemed the
respondent’s efforts to be ‘‘too little and too late for
him to assume Ryder’s care.’’ As the court found, the
respondent’s substance abuse problems remained unre-
solved, given that (1) twice he was observed to be under
the influence of a substance during visits with Ryder,
once in 2018 and again in 2020, and (2) he tested positive
for marijuana in 2018, 2019, and as recently as late
December, 2020, reflecting that he had ‘‘not yet man-
aged to maintain his sobriety or learned strategies to
manage his life as the specific steps require[d].’’ The
department referred him to two new providers in Sep-
tember, 2020, to supply him with more appropriate ser-
vices, but he refused to attend them. Additionally, he
continued to struggle with behavioral issues, as evi-
denced by his belligerent conduct toward department
staff, Watkins Network staff during an intake session
in October, 2020, and Ryder’s foster mother during in-
person visits. He began attending group treatment to
address his mental health at the Root Center regularly
only a few months before trial, and his initial attendance
was sporadic as a result of a conflict with another partici-
pant. With respect to Ryder, although he expressed love
for Ryder and wanted Ryder in his care, the respondent
often struggled to engage with Ryder during visits,
appeared to be under the influence of a substance on
the two aforementioned occasions, and missed visits,
including virtual visits for reasons the court found not
fully credible. Moreover, although the respondent man-
aged to secure a lease for an apartment after being
itinerant throughout most of the underlying proceed-
ings, the lease was executed only six weeks before
trial.10 The respondent does not challenge these subordi-
nate findings.11
   Collectively, the court’s subordinate findings are suf-
ficient to demonstrate that the respondent failed to
rehabilitate sufficiently. The evidence of the respon-
dent’s progress, which the court acknowledged, does
not undermine that determination. See In re Sheila J.,
62 Conn. App. 470, 481–82, 771 A.2d 244 (2001) (court’s
determination that respondent failed to rehabilitate suf-
ficiently was proper notwithstanding respondent having
demonstrated efforts and taken steps toward rehabilita-
tion, which were ‘‘too little and too late’’).
  In sum, we reject the respondent’s claim that the
court improperly determined that the respondent failed
to rehabilitate sufficiently.
                             III
   The respondent’s final claim is that the trial court
improperly determined that terminating his parental
rights was in Ryder’s best interest. We disagree.
   ‘‘We first set forth the following applicable legal stan-
dards. In the dispositional phase of a termination of
parental rights hearing, the emphasis appropriately
shifts from the conduct of the parent to the best interest
of the child. . . . It is well settled that we will overturn
the trial court’s decision that the termination of parental
rights is in the best interest of the [child] only if the
court’s findings are clearly erroneous. . . . In the dis-
positional phase of a termination of parental rights hear-
ing, the trial court must determine whether it is estab-
lished by clear and convincing evidence that the
continuation of the [respondent’s] parental rights is not
in the best interest of the child. In arriving at this deci-
sion, the court is mandated to consider and make writ-
ten findings regarding seven statutory factors deline-
ated in [§ 17a-112 (k)]. . . . The seven factors serve
simply as guidelines for the court and are not statutory
prerequisites that need to be proven before termination
can be ordered. . . . There is no requirement that each
factor be proven by clear and convincing evidence. . . .
   ‘‘[T]he fact that the legislature [had interpolated] objec-
tive guidelines into the open-ended fact-oriented stat-
utes which govern [parental termination] disputes . . .
should not be construed as a predetermined weighing
of evidence . . . by the legislature. [If] . . . the record
reveals that the trial court’s ultimate conclusions
[regarding termination of parental rights] are supported
by clear and convincing evidence, we will not reach an
opposite conclusion on the basis of any one segment
of the many factors considered in a termination pro-
ceeding . . . . Indeed . . . [t]he balancing of inter-
ests in a case involving termination of parental rights
is a delicate task and, when supporting evidence is not
lacking, the trial court’s ultimate determination as to a
child’s best interest is entitled to the utmost deference.
. . . [A] trial court’s determination of the best interests
of a child will not be overturned on the basis of one
factor if that determination is otherwise factually sup-
ported and legally sound.’’ (Citations omitted; footnote
omitted; internal quotation marks omitted.) In re Jacob
M., 204 Conn. App. 763, 787–89, 255 A.3d 918, cert.
denied, 337 Conn. 909, 253 A.3d 43 (2021), and cert.
denied sub nom. In re Natasha T., 337 Conn. 909, 253
A.3d 44 (2021).
   The court addressed each of the § 17a-112 (k) fac-
tors12 in the dispositional portion of its decision. The
court made the following relevant findings. First, the
department made reasonable efforts to provide timely
services to the respondent to facilitate a reunion with
Ryder, in particular mental health, substance abuse,
and parenting services, but the respondent continued
to struggle with those services and ‘‘was not able to
change his behavior and comprehend the true risk of
drug use and untreated mental health issues to himself
or to reunification with [Ryder]. He was also offered
regular, supervised visitation and case management ser-
vices.’’13 Second, the department made reasonable
efforts to reunite the respondent and Ryder in light of
the services made available to the respondent, who
‘‘has had more than adequate time to demonstrate steps
toward his rehabilitation,’’ and the length of time Ryder
had been in care. Third, the respondent failed to com-
plete most of the specific steps ordered by the court
and ‘‘is not in a position to safely care for [Ryder] within
a reasonable period of time, as he cannot yet conduct
himself in the manner required to parent Ryder safely
and provide for [Ryder’s] emotional welfare.’’ Fourth,
although Ryder recognized the respondent and engaged
with him during visits, Ryder had developed significant
emotional ties to his foster family, with whom he has
lived since being six weeks old and who has provided
him with stability along with daily comfort and care.
Fifth, Ryder was more than three years old at the time
of trial. Sixth, although the respondent had attended
most of his scheduled visits with Ryder, he was unable
to adjust his circumstances sufficiently to have Ryder
returned to him in the foreseeable future ‘‘given his
. . . lack of progress toward mastering the essential
requirements of parenthood as well as his own emo-
tional stability.’’14
  After discussing the § 17a-112 (k) factors, the court
found that ‘‘[n]either of [Ryder’s] parents is available
to care for him . . . . [The respondent] is not yet ready
to assume [Ryder’s] proper care, nor can he, in the
reasonably foreseeable future, given Ryder’s young age
and needs for permanency. Ryder needs adult caretak-
ers who can provide the stability and consistency of
care he requires.’’ In light of ‘‘Ryder’s age and the totality
of the circumstances,’’ the court determined, by clear
and convincing evidence, that terminating the respon-
dent’s parental rights was in Ryder’s best interest.
   The respondent does not challenge any particular
finding made by the court in support of its best interest
determination. Instead, the respondent claims that ter-
mination of his parental rights was not in Ryder’s best
interest on the basis of (1) the clear parent-child rela-
tionship that he shared with Ryder and (2) his continu-
ing progress in rehabilitating himself.15 We are not per-
suaded.
   As to the respondent’s contention that his parent-
child relationship with Ryder militated against the
court’s best interest determination, the court found that
the respondent has affection for Ryder, and that Ryder
recognized the respondent and engaged with him during
visits. Nevertheless, ‘‘[a]s this court has explained, the
appellate courts of this state consistently have held that
even when there is a finding of a bond between [a]
parent and a child, it still may be in the child’s best
interest to terminate parental rights.’’ (Internal quota-
tion marks omitted.) In re Phoenix A., 202 Conn. App.
827, 850, 246 A.3d 1096, cert. denied, 336 Conn. 932,
248 A.3d 1 (2021); see also In re Sequoia G., 205 Conn.
App. 222, 231, 256 A.3d 195 (‘‘the existence of a bond
between a parent and a child, while relevant, is not
dispositive of a best interest determination’’ (internal
quotation marks omitted)), cert. denied, 338 Conn. 904,
258 A.3d 675 (2021). That a bond may exist between
the respondent and Ryder does not undercut the court’s
best interest determination in light of the myriad of
other considerations taken into account by the court.
   Turning to the respondent’s assertion that he has
been making progress in rehabilitating himself, although
the court recognized that the respondent had made
some recent strides in his life, the court also found
that he continued to struggle with the mental health,
substance abuse, and parenting services offered to him
by the department, and that he was unable to alter his
conduct or to understand the danger of drug use and
untreated mental health issues to himself or to his reuni-
fication with Ryder. Although commendable, any con-
tinuing efforts made by the respondent to advance his
rehabilitation do not outweigh the other factors consid-
ered by the court with respect to whether termination
of the respondent’s parental rights was in Ryder’s best
interest. See In re Anaishaly C., 190 Conn. App. 667,
692, 213 A.3d 12 (2019) (trial court did not err in
determining that termination of respondents’ parental
rights was in children’s best interests when respondents
‘‘successfully complet[ed] some programs’’ but were
‘‘unsuccessful, or noncompliant, with others’’ (internal
quotation marks omitted)); In re Malachi E., 188 Conn.
App. 426, 445–46, 204 A.3d 810 (2019) (trial court’s find-
ing that respondent was making progress in rehabilitat-
ing herself did not undermine court’s determination
that termination of respondent’s parental rights was
in child’s best interest, which was supported by other
findings that were undisputed); In re Daniel A., 150
Conn. App. 78, 104, 89 A.3d 1040 (trial court’s finding
that respondent made efforts to rehabilitate himself
did not undermine court’s best interest determination),
cert. denied, 312 Conn. 911, 93 A.3d 593 (2014).
   ‘‘On appeal, our function is to determine whether the
trial court’s conclusion was factually supported and
legally correct. . . . In doing so, however, [g]reat
weight is given to the judgment of the trial court because
of [the court’s] opportunity to observe the parties and
the evidence. . . . We do not examine the record to
determine whether the trier of fact could have reached
a conclusion other than the one reached. . . . [Rather]
every reasonable presumption is made in favor of the
trial court’s ruling.’’ (Internal quotation marks omitted.)
In re Omar I., supra, 197 Conn. App. 584; see also In
re Jacob M., supra, 204 Conn. App. 790 (‘‘[w]e will not
scrutinize the record to look for reasons supporting a
different conclusion than that reached by the trial
court’’ (internal quotation marks omitted)). We con-
clude that the court’s determination that termination
of the respondent’s parental rights was in Ryder’s best
interest was factually supported and legally sound.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** April 20, 2022, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The trial court also rendered judgment terminating the parental rights of
Ryder’s mother, Caroline E. Caroline E. has not appealed from the judgment
terminating her parental rights, and, therefore, we refer in this opinion to
Phillip M. as the respondent.
   2
     The petitioner also sought to terminate the parental rights of Caroline
E. The judgment terminating the parental rights of Caroline E. is not at
issue in this appeal. See footnote 1 of this opinion.
   3
     Although not identified in the court’s decision, the record indicates that
MCCA of Torrington was the second provider to which the department
referred the respondent.
   4
     The record reflects that the Root Center was previously known as the
Hartford Dispensary, a designation used in the record synonymously with the
Root Center. For ease of reference, we refer to this entity as the Root Center.
   5
     The court also determined that the department made reasonable efforts
to locate the respondent and that he ‘‘was able to meaningfully participate
in these proceedings and receive services.’’ The respondent does not contest
that determination on appeal.
   6
     The attorney for Ryder has adopted the petitioner’s appellate brief.
   7
     The respondent also appears to claim that the court improperly deter-
mined that he was unable or unwilling to benefit from reunification efforts
under § 17a-112 (j) (1). Pursuant to § 17a-112 (j) (1), the petitioner must
prove either that the department ‘‘has made reasonable efforts to reunify
or, alternatively, that the parent is unwilling or unable to benefit from
reunification efforts.’’ (Emphasis in original; internal quotation marks omit-
ted.) In re Paul O., 141 Conn. App. 477, 485, 62 A.3d 637, cert. denied, 308
Conn. 933, 64 A.3d 332 (2013). Section 17a-112 (j) clearly provides that
the petitioner ‘‘is not required to prove both circumstances. Rather, either
showing is sufficient to satisfy this statutory element.’’ (Internal quotation
marks omitted.) Id. Thus, insofar as the respondent is raising this claim,
we need not address it in light of our conclusion that the court did not
commit error in determining that the department made reasonable efforts
to reunify the respondent with Ryder. See id. (‘‘[b]ecause we have concluded
that the court properly found, on the basis of clear and convincing evidence,
that the department had made reasonable efforts to reunify the respondent
and [the respondent’s child], we do not reach the respondent’s claim that
the court improperly concluded that he was unable or unwilling to benefit
from reunification efforts’’).
   8
     The respondent also contends that it was unreasonable for the depart-
ment to refer him to new service providers in September, 2020, to ‘‘restart
services’’ rather than taking other measures, such as paying the Root Center
to conduct more frequent urine screens or seeking a court order for a hair
test. This argument is predicated on events that followed the petitioner’s
filing of the petition to terminate the respondent’s parental rights on Febru-
ary 6, 2020, such that they are not proper to consider vis--vis the court’s
reasonable efforts determination. See In re Cameron W., supra, 194 Conn.
App. 660.
   The record reflects that the court twice granted motions filed by the
petitioner to make ‘‘technical correction[s]’’ to the petition, once on March
4, 2020 (correcting improperly checked boxes on the petition form) and
once on March 30, 2021 (correcting the respondent’s date of birth). In both
motions, the petitioner incorporated by reference the summary of facts filed
in support of the petition filed on February 6, 2020, and indicated that the
adjudicatory date was not affected. We do not construe these technical
corrections to be amendments permitting the consideration of events past
the filing date of the petition with regard to whether the department made
reasonable efforts to reunify the respondent with Ryder.
   9
     In a department social study dated February 3, 2020, which was admitted
as a full exhibit at trial, there is an entry indicating that the respondent
‘‘recently admitted to using [m]arijuana, following his arrest for [p]ossession
of [d]rugs, [m]arijuana on [September 26, 2019].’’
   10
      The court also found that, as a result of the respondent’s failure to
notify the department of the lease, the department was unable to inspect
the apartment to determine whether it was suitable and adequate housing.
The respondent cites his own testimony at trial indicating that he informed
the department of his lease, a copy of which was part of the record as a
full exhibit. At trial, a department social worker testified that she was
unaware that the respondent had a lease and that, notwithstanding having
requested that he submit any housing lease that he executed to the depart-
ment, he did not inform her of the lease or provide her with a copy of the
lease. Thus, insofar as the respondent disputes the court’s finding that he
failed to inform the department of his lease, that finding is supported by
the record.
   11
      The respondent argues that, contrary to the court’s reasoning that he
‘‘was selecting services that he wanted to engage in, [he] was able to engage
in services when he was directed toward appropriate services.’’ He seemingly
disputes the court’s finding that he elected to attend the Root Center volunta-
rily by asserting that the department referred him to the Root Center, where
he remains engaged for treatment. He overlooks, however, that he was
discharged from or declined to attend four different service providers to
which the department had referred him. Regardless of whether he attended
the Root Center of his own volition or because of a referral by the depart-
ment, the record supports the court’s observation that the respondent had
an insistence on self-selecting his own services.
   12
      General Statutes § 17a-112 (k) provides: ‘‘Except in the case where
termination of parental rights is based on consent, in determining whether
to terminate parental rights under this section, the court shall consider and
shall make written findings regarding: (1) The timeliness, nature and extent
of services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   13
      The court also found that the department provided services to support
Ryder, although Ryder did not require any special services.
   14
      In addressing the seventh statutory factor, the court found that the
respondent was not prevented from maintaining a meaningful relationship
with Ryder by economic circumstances or by the acts of Caroline E. or any
other person. See General Statutes § 17a-112 (k) (7).
   15
      The respondent cites testimony that he offered at trial reflecting that
‘‘he would do everything that he could to maintain his parental rights and
work toward reunification with [Ryder].’’ Insofar as the respondent is main-
taining that he should have been afforded more time to rehabilitate himself
before the court terminated his parental rights, ‘‘we recently have noted
that such an argument is inconsistent with our Supreme Court’s repeated
recognition of the importance of permanency in children’s lives. . . . In re
Ja’La L., 201 Conn. App. 586, 596, 243 A.3d 358 (2020), [cert. denied, 336
Conn. 909, 244 A.3d 148 (2021)], citing In re Davonta V., 285 Conn. 483,
494–95, 940 A.2d 733 (2008).’’ (Internal quotation marks omitted.) In re
Phoenix A., 202 Conn. App. 827, 847 n.4, 246 A.3d 1096, cert. denied, 336
Conn. 932, 248 A.3d 1 (2021).